Citation Nr: 0503125	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that continued the veteran's evaluation for 
his service connected post traumatic stress disorder (PTSD) 
at a 10 percent evaluation.  During the course of this 
appeal, a March 2003 rating decision increased the veteran's 
evaluation to 50 percent, however, the veteran continues to 
disagree with the level of disability assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in his substantive appeal 
received in May 2003, indicated that his PTSD symptomatology 
had increased, specifically that he was having problems at 
work.  However, the veteran reported in his most recent VA 
examination, dated March 2001, that he had been enjoying his 
work, and it was noted that his experiences in Vietnam had no 
adverse effect on his work performance.  As the veteran has 
now reported an increase in his PTSD symptomatology, and as 
the veteran has not had a VA examination since March 2001, 
nearly five years ago, the Board finds that this claim must 
be remanded for a current VA examination to assess the 
present level of severity of the veteran's PTSD 
symptomatology.

Further, the veteran also indicated in his substantive appeal 
that he intended to resume therapy at the VA for his PTSD.  
Upon remand, the RO should ensure that all treatment records 
pertaining to the veteran's PTSD are obtained and associated 
with the veteran's claims folder.

Accordingly, this claim is REMANDED for the following 
development:

1.  The veteran should be contacted and 
asked to provide the names and addresses 
of all health care providers who have 
treated him for PTSD since 2001.  The RO 
should then obtain all relevant records 
pertaining to the veteran to include the 
VA medical facility in Brockton, 
Massachusetts, from November 2001 to the 
present.

2.  A VA examination should be conducted 
by a psychiatrist to determine the 
present level of severity of the 
veteran's PTSD.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination to the examination.  All 
necessary tests and studies should be 
accomplished.  Request the examiner 
obtain a detailed occupational history 
and render an opinion on the extent to 
which the veteran's psychiatric disorder 
affects his occupational and social 
functioning.  Ask the examiner to include 
a Global Assessment of Functioning (GAF) 
score.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




